                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 11/15/2019


                                                                       MEMORANDUM ENDORSED
                                          November 14, 2019

BY ECF

Hon. Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007
(212) 805-0296

               Re: Pebble Tide LLC v. Brickhouse Electronics LLC, 1:19-cv-06997-GHW

Dear Judge Woods:

       I write on behalf of both parties in the above-captioned matter to request a (i) 30-day
extension of time to answer or otherwise move with respect to the Complaint and (ii) a 30-day
adjournment of the December 5, 2019 initial conference.

        The parties are advancing in discussions regarding early resolution of this matter and
have agreed that additional time would be helpful to that endeavor. Additionally, counsel for
Plaintiff has a hearing in another case which conflicts with the scheduled conference.

       This is the fourth request for an extension of the time to answer; the current date to
respond is November 18, 2019. We request an extension to December 18, 2019, or as near as
may be convenient for the Court.

       This is the third request for an adjournment of the initial conference, which is currently
scheduled for December 5, 2019 at 3:30 p.m. We request an adjournment until at least January
6, 2019.

                                                 Sincerely,



                                                 Thomas E.L. Dewey

Application granted. The deadline for Defendants to answer or otherwise respond to the Complaint is extended to
December 18, 2019. The initial pretrial conference scheduled for December 5, 2019 is adjourned until January 7, 2020 at
4:30 p.m. The joint letter and proposed case management plan described in the Court’s August 15, 2019 order, Dkt No.
10, is due on December 31, 2019.

SO ORDERED.
                                                              _____________________________________
Dated: November 15, 2019                                             GREGORY H. WOODS
New York, New York                                                  United States District Judge
